Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-2,5, 7, 9-10, 12-17, 19-23, 25-27 and 32 are pending.
Claim 32 has been added.
Claims 3-4, 6, 8, 11, 18, 24 and 28-31 were previously canceled.
Claims 1-2, 5, 7, 9-10, 12-17, 19-23, 25-27 and 32 are rejected herein.
Note that claim 24 having previously been canceled but not listing in the claims. Correction is required  to comply with 37 CFR 1.126.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 7, 9, 10, 12-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US   2017/0280849 to Provost et al. in view of US 2020/0128938 to Atlason et al.



Regarding claim 1, Provost et al. discloses a holder (see figs. 5-8) for removable holding an article on a vertical surface, comprising: 
a body (lower portion of the elongated body below the article head holder)
a rear portion coupled to the body and having a first surface, the first surface is capable of coupling to the vertical surface, 
a front portion coupled to the body and having a second surface, the second surface opposite the first surface; and 
at least one of the body or the front portion forming a protrusion extending upwardly from a top surface of the holder (upper portion that receives the head of the razor) and configured to engage a second portion of the article. 
Provost et al. discloses the invention as shown above in claim 1. Provost et al. is silent a magnet disposed within the body (see magnet disposed in the cavity, no numeral, fig. 3B, [0031]); the magnet positioned within the body such that a portion of the second surface is magnetically attractable to a first portion of the article/razor the article being removably coupled to the holder when the first portion of the article is magnetically coupled against the portion of the second surface and the second portion of the article is engaged with the protrusion.
Atlason et al., in the same field of invention, discloses a magnet disposed within the body (see magnet disposed in the cavity, no numeral, fig. 3B, [0031]); the magnet positioned within the body such that a portion of the second surface is magnetically attractable to a first portion of the article/razor, the article being removably coupled to the holder when the first portion of the article is magnetically coupled against the portion of the second surface and the second portion of the article is engaged with the protrusion.
It would have been obvious to one of the ordinary skill in the art before the effective date of the claimed invention was made to include the magnet within the body of Provost et al. as taught by Atlason. The motivation for doing would be to provide a retention force so that the razor handle is securely held on the holder.

Regarding claims 2, 5,7, 9, the article is not a positive part of the claims, therefore reads on Provost et al. in view of  Atlason et al. Nonetheless, claims 2, 5 and 9 also read on Provost et al. as modified which discloses wherein the article is a razor (12) having a razor head anda handle, the handle including the first portion of the article couplable to the second surface of the holder, the razor head being the second portion of the article configured to be engaged with the protrusion (claim 2); wherein the first portion of the handle (12) couplable to the portion of the second surface of the holder and is the only portion of the handle couplable to the portion of the second surface of the holder (claim 5); wherein the second surface of the holder is disposed at an angle relative to the first surface of the holder (claim 7); and wherein the second surface of the holder has a surface area greater than a surface area of the first portion of the handle, such that a portion of the second surface is uncovered when the razor is coupled to the holder (claim 9).

Regarding claim 10, Provost et al. as modified discloses the invention wherein the protrusion extends from a top surface of the holder such that when the article is removably coupled to the holder, the article is not removable in a downward direction.

Regarding claim 12, Provost et al. as modified discloses the holder of claim 1; and the article, wherein the article is a razor.

Regarding claim 13, Provost et al. in view of Atlason et al. discloses a holder configured to retain an article (12), comprising: a body; a rear portion coupled to the body and having a first surface, the first surface configured to be coupled to a vertical surface; 
a front portion coupled to the body and having a second surface, the second surface opposite the first surface, the second surface configured to engage a first portion of an article, 
the body including a protrusion (portion that holds the article head), the second surface covering a front facing portion of the protrusion, the protrusion configured to engage a second portion of the article to removably couple the article to the holder when the first portion of the article is engaged against the second surface of the front portion.

Regarding claims 14-17, 19, 20, 21, the article is not a positive part of the claims, therefore reads on Provost et al. in view of Atlason et al. Nonetheless,
Regarding claim 14, wherein: the article is a razor (12) having a razor head and a handle, the handle including the first portion of the article engageable to the second surface of the holder, the razor head being the second portion of the article configured to be engaged with the protrusion.

Regarding claim 15, wherein: the first portion of the handle that is engageable to the second surface of the holder is flat; and a portion of the second surface is flat.

Regarding claim 16, wherein the portion of the second surface is a planar flat surface.

Regarding claim 17, wherein the first portion of the handle that is engageable to the second surface of the holder is the only portion of the handle couplable to the second surface of the holder.

Regarding claim 19, wherein the second surface of the holder is disposed at an angle relative to the first surface of the holder.

Regarding claim 20, wherein the first portion of the article has an angle corresponding to the angle of the second surface of the holder.

Regarding claim 21, wherein: the second surface of the holder has a surface area greater than a surface area of the first portion of the handle, such that a portion of the second surface is uncovered when the razor is coupled to the holder.

Regarding claim 22, wherein the protrusion extends from the top surface of the holder such that when the article is removably coupled to the holder, the article is not removable in a downward direction.

Regarding claim 23, wherein a width is defined between the first surface of the holder and the protrusion such that the razor head is spaced a distance from the first surface when coupled to the holder.

Claims 25-26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US  4,450, 980 to Clabby in view of US 2020/0128938 to Atlason et al.

Regarding claim 25, Clabby discloses a holder, comprising:

a first portion (12)(figs 1-3) including a first surface, a second portion (30, 130, 132) including a second surface, a body portion in between the first portion and the second portion, the first surface configured to be coupled to a mounting surface (14), the second surface configured to engage a first portion of a handle of a razor (figs 1, 3), the second surface has a surface area greater than a surface area of the first portion of the handle such that a portion of the second surface is uncovered when the handle is coupled to the holder, the second surface being substantially a planar flat surface (P) and being angled relative to the first surface such that when the first portion of the handle of the razor is coupled to the second surface, a second portion of the handle extends below the holder and is spaced a distance from the mounting surface (Fig. 1).

Clabby discloses the invention as shown above in claim 25. Clabby is silent a magnet disposed within an interior region of the body portion to magnetically couple the razor to the holder
Atlason et al., in the same field of invention, discloses a magnet disposed within the body (see magnet disposed in the cavity, no numeral, fig. 3B, [0031]); the magnet positioned within the body such that a portion of the second surface is magnetically attractable or couple the razor of the holder.
It would have been obvious to one of the ordinary skill in the art before the effective date of the claimed invention was made to include the magnet within the  interior region of the body portion as taught by Atlason. The motivation for doing would be to provide a retention force so that the razor handle is securely held on the holder.

Regarding claim 26, Clabby as modified discloses the invention of claim 25, further comprising a third portion (130) having a third surface, the third surface being a planar flat surface and angled in a direction opposite an angle of the second surface, the third surface configured to engage a third portion of the handle.

Regarding claim 32, Clabby in view of Atlason et al. also discloses a protrusion extending upwardly (upstanding flange 132) from a top surface of the body, the protrusion configured to engage a third portion of the razor to removably couple the razor to the holder when the first portion of the handle of the razor is coupled to the second surface of the first portion.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Clabby in view Atlason et al. 
Clabby in view of Atlason et al. discloses the holder with only a single magnet rather than a plurality of magnets or a second magnet as claimed. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to include a second magnet in the interior region of the body portion of Clabbby as modified for the desirable purpose of a body holder of simply having a greater number of magnets to ensure proper interaction with the magnet or metal component which can be affixed or implanted or co-molded into other portion of such shaving razor handle when the handle is affixed to the holder as well as to provide a retention force so that the shaving razor handle is securely held on the holder.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632